                Case 2:19-cr-00536-CJC Document 24 Filed 11/06/19 Page 1 of 1 Page ID #:79
                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA

                                         CRIMINAL MINUTES - CHANGE OF PLEA


Case No.: CR 19-00536 CJC                                                                Date: November 6, 2019
Present: The Honorable Cormac J. Carney                                                  , G✔District Judge / G Magistrate Judge

Victor Paul Cruz                    Debbie Hino-Spaan                 Not Required                        Puneet Kakkar
       Deputy Clerk                       Court Reporter                       Interpreter                      Assistant U.S. Attorney




            USA v. DEFENDANT(S) PRESENT                                   ATTORNEYS PRESENT FOR DEFENDANTS
  Vardges Markosyan                                                   Michael Brown, DFPD
                             ✔ Bond G O/R
                   G Custody G                                                        ✔ Appointed G Retained
                                                                                      G


                   G Custody G Bond G O/R                                               G Appointed G Retained


                   G Custody G Bond G O/R                                               G Appointed G Retained


                   G Custody G Bond G O/R                                               G Appointed G Retained


                   G Custody G Bond G O/R                                               G Appointed G Retained


PROCEEDINGS: CHANGE OF PLEA


✔ Defendant moves to change plea to the Indictment/Information.
G
✔ Defendant now enters a new and different plea of Guilty to Count(s) one and two
G                                                                                                                               of the
      Information.

✔ The Court questions the defendant regarding plea of Guilty and finds it knowledgeable and voluntary and orders the plea
G
  accepted and entered
✔ The Court refers the defendant to the Probation Office for investigation and report and continues the matter to
G
  February 24, 2020 @ 11:00 a.m.                 for sentencing.
✔
G The Court vacates the court and/or jury trial date.
✔ The pretrial conference set for 12/02/2019
G                                                         is off calendar as to defendant Vardges Markosyan               .
✔ Court orders:
G
      The Court Orders the defendant remanded to the custody of the U.S. Marshal forthwith. Clerk issues remand order # 14262.




G Other:



                                                                                                            1         :        32
                                                                             Initials of Deputy Clerk VPC
cc:    Probation Office
CR-08 (09/09)                              CRIMINAL MINUTES - CHANGE OF PLEA
